Case 1:20-cv-23971-RNS Document 13 Entered on FLSD Docket 11/10/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

   EMILIO PINERO,                                         CASE NO. 1:20-cv-23971-RNS

                          Plaintiff,

   v.

   BLOCK G PHASE 1, LLC, and DOMIO
   MWC LLC d/b/a DOMIO a/k/a CAOBA
   MIAMI WORLDCENTER,

                          Defendants.
                                                 /

        DEFENDANTS’ SECOND UNOPPOSED MOTION FOR ENLARGEMENT OF
                TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendants Block G Phase 1, LLC (“Block G”) and Domio MWC LLC (“Domio”) hereby

  move under Federal Rule of Civil Procedure 6(b)(1) and Southern District of Florida Local Rule

  7.1 for a three-week enlargement of time, up to and including December 2, 2020, to file their

  responses to Plaintiff’s Complaint. In support of this Motion, Defendants state as follows:

         1.      Domio was served with process on September 30, 2020. ECF No. 7.

         2.      Block G was served with process on October 1, 2020. ECF No. 6.

         3.      The response to Plaintiff’s Complaint for both Defendants is currently due on

  November 11, 2020, after the Court granted each Defendant’s first unopposed motion for an

  extension of time. ECF Nos. 9, 11.

         4.      Defendants’ counsel’s investigation into Plaintiff’s allegations is ongoing. The

  Parties, moreover, are actively discussing a possible and early resolution to this matter.

         5.      Accordingly, Defendants respectfully request a three-week enlargement of time, up

  to and including December 2, 2020, to respond to Plaintiff’s Complaint.
Case 1:20-cv-23971-RNS Document 13 Entered on FLSD Docket 11/10/2020 Page 2 of 4




         6.      The granting of this Motion will not prejudice any party, as Plaintiff does not

  oppose this enlargement, and this enlargement is being sought in good faith and not for delay or

  any other improper purpose.

         WHEREFORE, Defendants respectfully requests that the Court grant their Second

  Unopposed Motion for Enlargement of Time, up to and including December 2, 2020, to file their

  response to Plaintiff’s Complaint.

                                         Memorandum of Law

         Under Federal Rule of Civil Procedure 6(b), upon good cause shown, the Court has the

  authority to enlarge the period of time within which a defendant may serve its response to the

  Complaint. See, e.g., Woods v. Allied Concord Fin. Corp., 373 F.2d 733, 734 (5th Cir. 1967);

  Harris v. Siegel, 438 F. Supp. 510, 513 (S.D. Fla. 1977). Unless the deadline for response has

  passed, any motion for enlargement remains timely. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.

  871, 895 & n.5 (1990); see also Ritter v. Smith, 811 F.2d 1398, 1403-05 (11th Cir. 1987), cert.

  denied, 483 U.S. 1010 (1987). Courts have recognized that timely motions under Federal Rule of

  Civil Procedure 6(b)(1) generally are granted, and that such enlargements are “readily” available.

  See, e.g., Sherrod v. Piedmont Aviation, Inc., 516 F. Supp. 39, 41 & n.1 (E.D. Tenn. 1978); In re

  Pioneer Inv. Servs. Co., 106 B.R. 510, 515 (Bankr. E.D. Tenn. 1989). As this Motion sets forth

  good cause for the requested enlargement of time, it would be an appropriate exercise of the

  Court’s discretion to grant the requested enlargement of time.

         WHEREFORE, for good cause shown, Defendants respectfully request that the Court grant

  their Second Unopposed Motion for Enlargement of Time, up to and including December 2, 2020,

  to respond to Plaintiff’s Complaint.




                                                  2
Case 1:20-cv-23971-RNS Document 13 Entered on FLSD Docket 11/10/2020 Page 3 of 4




              CERTIFICATE OF COMPLIANCE WITH S.D. FLA. L.R. 7.1(a)(3)

         Pursuant to Southern District of Florida Local Rule 7.1(a)(3), Defendants’ counsel

  contacted Plaintiff’s counsel regarding the relief requested in this Motion, and Plaintiff has no

  objection to the requested extension.

         Dated this 10th day of November, 2020.
                                               Respectfully submitted,

                                               /s/ Beth S. Joseph
                                               Anne Marie Estevez
                                                 Florida Bar No. 991694
                                                 Email: anne.estevez@morganlewis.com
                                               Beth S. Joseph
                                                 Florida Bar No. 0062952
                                                 Email: beth.joseph@morganlewis.com
                                               Morgan, Lewis & Bockius LLP
                                               200 South Biscayne Boulevard
                                               Suite 5300
                                               Miami, FL 33131-2339
                                               Telephone: 305.415.3330
                                               Facsimile: 877.432.9652

                                               Counsel for Defendants


                  CERTIFICATE OF ELECTRONIC FILING AND SERVICE

         I hereby certify that on November 10, 2020, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                              /s/ Beth S. Joseph
                                              Beth S. Joseph




                                                   3
Case 1:20-cv-23971-RNS Document 13 Entered on FLSD Docket 11/10/2020 Page 4 of 4




                                     SERVICE LIST



    Lauren Nicole Wassenberg
    1825 NW Corporate Blvd
    Suite 110
    Boca Raton, FL 33431
    561-571-0646
    Fax: 561-571-0647
    Email: wassenbergl@gmail.com

    Glenn R Goldstein
    Morales, Goldstein & Barducci, PLLC
    150 SE 2nd Ave, Ste. 805
    Miami, FL 33131
    561-573-2106
    Fax: (305) 400-0722
    Email: ggoldstein@g2legal.net

   Counsel for Plaintiff




                                          4
